NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 2/18/2022.
Applicant’s amendments to the drawings and specification are entered.
Applicant’s amendments to the claims overcome the obviousness type double patenting rejection set forth it the previous office action. 

Election/Restrictions
Claims 28 & 39 are allowable. The restriction requirement between Species A-D, as set forth in the Office action mailed on 8/19/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/19/2020 between Species A-D is withdrawn.  

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Reed Heimbecher on February 28, 2022.
The application has been amended as follows: 
Amend claim 28 as follows: amend “delivered to at a least a first portion of irrigation fluid” to -delivered to at least a first portion of the irrigation fluid- in ll. 18-19.  
Amend claim 28 as follows: 
Amend claim 31 as follows: amend “to flow rates” to -to the flow rates- in ll. 2.
Amend claim 32 as follows: amend “an inner cavity” to -the non-irrigated space- in ll. 4.  
Amend claim 32 as follows: amend “the distal end” to -a distal end- in ll. 5.  
Amend claim 39 as follows: amend “energy delivered” to -the energy delivered- in ll. 13 & 15 (twice).  
Amend claim 39 as follows: amend “controlling energy delivery” to -controlling the energy delivery- in ll. 17.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 28, the prior art of record, taken alone or in combination, fails to disclose or render obvious “A system for providing irrigation fluid during cardiac ablation of targeted tissue, the system comprising: a catheter comprising: a catheter shaft comprising a fluid lumen; and an electrode assembly connected to the catheter shaft, the electrode assembly comprising an inner core member, an outer shell surrounding the inner core member, and a plurality of thermal sensors, wherein the inner core member and the outer shell define a non-irrigated space therebetween, the space configured to interrupt or reduce a heat transfer path between the plurality of thermal sensors; an ablation generator electrically connected to at least a portion of the electrode assembly; an electronic control unit (ECU) operatively connected to each of the plurality of thermal sensors, the 
The closest prior art is regarded as: Leung et al. (2005/0177209, previously cited) disclose a system and method for providing irrigation fluid during ablation of targeted tissue comprising a catheter having an electrode assembly and a plurality of thermal sensors, an ablation generator, and an electronic control unit (ECU) operatively connected to each of the thermal sensors that receive temperature measurement input data, determine a temperature differential value, and determine first and second values indicative of energy delivered to at least a first portion of irrigation fluid and to targeted tissue, and control energy delivered based in part on at least one of the temperature differential value, the first value, or the second value, but fail to disclose the specifics of the electrode assembly and the energy delivery controlled based at least in part on both the temperature differential value and at least in part on one of the first or second value.  Wang et al. (2007/0270791, previously cited) disclose a catheter comprising an electrode assembly comprising an outer shell surrounding an inner core member and defining a non-irrigated space therebetween and a thermal sensor, but fail to disclose a plurality of thermal sensors and the space configured to interrupt or reduce a heat transfer path between the plurality of thermal sensors. Wang et al. (2008/0161797, previously cited) disclose a catheter comprising an electrode assembly comprising a plurality of thermal sensors separated by a non-irrigated space configured to interrupt or 
Claims 28-45 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794